—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Justice Sol Dunkin "to follow CPLR 321 in the matter of change of counsel”, and to issue decisions on certain motions brought by the petitioner.
Motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted; and it is further,
*406Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner here has failed to demonstrate a clear legal right to the relief sought. Further, the motions in question have been decided, rendering those branches of the petition which sought to compel the respondent to issue decisions on those motions academic. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.